                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI



EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
    Plaintiff,

-vs-                                                         Case No. 1:18-CV-63

MPW INDUSTRIAL SERVICES, INC.,
      Defendant.
___________________________________



                                 JUDGMENT IN A CIVIL CASE

       Jury Verdict.             This action came before the Court for a trial by jury.
                                 The issues have been tried and the jury has rendered
                                 its verdict.

X      Decision by Court.        This action came to trial or hearing before the Court.
                                 The issues have been tried or heard and a decision
                                 has been rendered.


       IT IS ORDERED AND ADJUDGED

       that judgment is entered in accordance with the Consent Decree (doc. 12).




Date: October 23, 2018                         RICHARD W. NAGEL, CLERK



                                              By:s/Benjamin J. Codispoti
                                              Benjamin Codispoti, Deputy Clerk
